DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  claim 23 contains the abbreviation “RMS” in line 1. The abbreviation should be fully spelled out before being used in the claims, e.g. “root mean square (RMS)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 19 recites the limitation "the thermal cyclical deposition process" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the thermal cyclical deposition process" will be considered to mean “the cyclical deposition process".

Claim 20 recites the limitation "the thermal cyclical deposition process" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the thermal cyclical deposition process" will be considered to mean “the cyclical deposition process".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe et al. (WO 2017221586 A1, hereafter ‘586, with US 2019/0177346 used as legal translation).
	Claims 1 and 21: Okabe ‘586 teaches a method of forming a structure (abstract, [0001]) where the structure can be a gate electrode structure ([0043]), comprising:
	providing a substrate in a reaction chamber of a reactor (Fig. 1, [0011]); and
	using a cyclical deposition process ([0012], [0051]) depositing a vanadium nitride layer onto a surface of the substrate ([0054]),
	where the cyclical deposition process comprises:
		providing a precursor comprising a vanadium halide to the reaction chamber ([0054], [0063], [0068]); and
		providing a nitrogen reactant to the chamber ([0056]).

	With respect to claim 21, the teachings of Okabe ‘586 also read on the structure made by this method.

	Claims 2-3: Okabe ‘586 teaches that the vanadium halide can be a vanadium chloride ([0063], [0068]).
	
	Claim 4: With respect to claim 4, it is noted that the use of a vanadium oxyhalide is presented in the alternative only.

	Okabe ‘586 teaches using a vanadium halide ([0063], [0068]).
	Claim 5: Okabe ‘586 teaches that the cyclical deposition process can comprise atomic layer deposition ([0003], [0054]).
	Claim 6: Okabe ‘586 teaches that the cyclical deposition process can comprise atomic layer deposition ([0003], [0054]), which is a type of chemical vapor deposition.
	Claim 7: Okabe ‘586 teaches that the cyclical deposition process can be a thermal process ([0054]).
	Claim 8: Okabe ‘586 teaches that the nitrogen reactant can be provided for a duration of 30 seconds ([0056], [0080]).
	Claim 9: Okabe ‘586 teaches that the substrate temperature within the reaction chamber during the cyclical deposition process can be from 200°C to 500°C ([0054]).
	Claim 10: Okabe ‘586 teaches that the pressure in the reaction chamber during the cyclical deposition process can be 10 Pa to 1000 Pa (0.075 to 7.5 Torr) ([0054]).
	Claim 11: Okabe ‘586 teaches that the nitrogen reactant can be ammonia (NH3) ([0056]).
	Claim 12: Okabe ‘586 teaches that the nitrogen reactant can be just ammonia (NH3) ([0056]) and, therefore, not contain diatomic nitrogen.



	providing a substrate in a reaction chamber of a reactor (Fig. 1, [0011]); and
	using a thermal cyclical deposition process ([0012], [0051], [0054]) depositing a vanadium nitride layer onto a surface of the substrate ([0054]),
	where the cyclical deposition process comprises:
		providing a precursor comprising a vanadium halide to the reaction chamber ([0054], [0063], [0068]); and
		providing a nitrogen reactant to the chamber ([0056]).

Claim 14: Okabe ‘586 teaches that the vanadium halide can be a vanadium chloride ([0063], [0068]).
Claim 15: Okabe ‘586 teaches that the nitrogen reactant can be ammonia (NH3) ([0056]).
	Claim 16: Okabe ‘586 teaches that the nitrogen reactant can be just ammonia (NH3) ([0056]) and, therefore, not contain diatomic nitrogen.
Claim 17: Okabe ‘586 teaches that the cyclical deposition process can comprise atomic layer deposition ([0003], [0054]).
Claim 18: Okabe ‘586 teaches that the cyclical deposition process can be free of plasma ([0048]).

Claims 19 and 20: Okabe ‘586 teaches that the cyclical deposition process can use only heat without plasma or other forms of energy ([0048]). Therefore, the 

Claim 24: Okabe ‘586 teaches a system (Fig. 1, [0060]) comprising:
a reaction chamber (Fig. 1, [0011]);
a precursor gas source which can include a vanadium halide (Fig. 1, [0054], [0063], [0068]);
a nitrogen reactant gas source (Fig. 1, [0056]);
an exhaust source (Fig. 1); and
a controller (Fig. 1),
wherein the system is configured to control gas flow into the reaction chamber to form a vanadium nitride layer overlaying a surface of a substrate using a thermal cyclical deposition process (Fig. 1, [0012], [0051], [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. ‘586 as applied to claim 21 above, and further in view of Oleksandr et al. (“Thin films of pure vanadium nitride: Evidence for anomalous non-faradaic capacitance”, hereafter Oleksandr).
Okabe ‘586 teaches the limitations of claim 21, as discussed above. With respect to claim 22, Okabe ‘586 does not explicitly teach that the vanadium nitride layer has a work function of >4.6 eV, >4.7 eV, >4.8 eV, >4.9 eV, >4.95 eV, or >5 eV.
Oleksandr teaches a vanadium nitride film (abstract, title). Oleksandr teaches that vanadium nitride films can have a work function of 4.6 eV (pg 446 paragraph 2). Both Oleksandr and Okabe ‘586 teach vanadium nitride films (‘586, [0054]; Oleksandr, abstract, title).
Okabe ‘586 is silent with respect to the work function of the vanadium nitride film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vanadium nitride work function of 
Further, it would have been a simple substitution that would have yielded predictable results.

With respect to claim 22, the modified teachings of Okabe ‘586 do not explicitly teach that the vanadium nitride layer has a work function of >4.6 eV, >4.7 eV, >4.8 eV, >4.9 eV, >4.95 eV, or >5 eV. However, the claimed work function range of >4.6 eV is obvious over the work function of 4.6 eV taught by the modified teachings of Okabe ‘586 because they are so close that one of ordinary skill in the art would have expected them to have the same properties. See MPEP 2144.05.I.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. ‘586 as applied to claim 21 above, and further in view of Gaska et al. (U.S. Patent Application Publication 2018/0026157, hereafter ‘157).
Okabe ‘586 teaches the limitations of claim 21, as discussed above. Okabe ‘586 further teaches that the vanadium nitride layer can have a thickness of 3 nm to 6 nm ([0075]).
With respect to claim 23, Okabe ‘586 does not explicitly teach that an RMS roughness of the vanadium nitride layer is <1.0nm, <0.7nm, <0.5nm, <0.4nm, <0.35nm, or <0.3nm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the roughness of the vanadium layer in the structure taught by Okabe ‘586 because the roughness of a layer affects adhesion between layers, as taught by Gaska ‘157. See MPEP 2144.05.II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson et al (US 2012/0262842) teaches a method of making a vanadium nitride layer using vanadium chloride precursor and ammonia gas as the reaction materials ([0050]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713